NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-15931

                Plaintiff-Appellee,             D.C. Nos. 1:16-cv-00032-JMS
                                                          1:15-cr-00159-JMS
 v.

GREGG INOSHITA,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   J. Michael Seabright, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Gregg Inoshita appeals from the district court’s judgment denying his 28

U.S.C. § 2255 motion. We have jurisdiction under 28 U.S.C. § 2253, and we

dismiss.

      Inoshita challenges his career offender sentence, contending that his prior


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
convictions for bank robbery under 18 U.S.C. § 2113(a) are not “crime[s] of

violence” under U.S.S.G. § 4B1.1(a) (2015). The government argues that this

appeal is barred by a valid appeal waiver. We review de novo whether a defendant

has waived his right to appeal. See United States v. Harris, 628 F.3d 1203, 1205

(9th Cir. 2011). The terms of the appeal waiver in Inoshita’s plea agreement

unambiguously encompass the claims raised in this appeal. See id. at 1205-06.

We reject as meritless Inoshita’s arguments that his waiver is unenforceable.

Accordingly, we dismiss pursuant to the valid waiver. See id. at 1207.

      DISMISSED.




                                         2                                      16-15931